Citation Nr: 1145327	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that her SLE first developed during service.  She reports that she was seen by many different doctors during service for many complaints.  She asserts that since no one doctor followed her for a long time, none of them were able to diagnose her correctly as having SLE.  The Veteran has testified that she has had the same symptoms continuously since service.

The Veteran was provided a VA medical examination in April 2005.  The VA examiner specifically noted that the Veteran's private medical records from Kaiser Permanente were not available for review.  Those records are now in the claims file and the Veteran is entitled to a new VA medical examination and opinion that reflects review of those records, as well as review of the additional medical records added to the claims file since April 2005.

As this claim is being remanded, the AMC will be able to review medical records newly added to the claims file since a June 2008 supplemental statement of the case and issue a new supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and dates of treatment and/or examination, of all health care providers, VA and non-VA, who have recently treated her for SLE.  After obtaining any necessary authorization, the RO should request copies of the records of such identified treatment or examinations which are not currently of record.  This should include requesting copies of all VA treatment records dated from July 2009 to present.  All records obtained should be associated with the Veteran's claims file.

2.  Arrange for a VA examination with the appropriate specialist.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  After examining the Veteran, reviewing the service treatment records, and reviewing the post-service private and VA medical records, the examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed SLE had its onset during service.  In reaching his/her opinion, the examiner should specifically address the Veteran's in-service complaints of diffuse pain, as well as a September 1976 record which notes that the Veteran had numerous medical problems without diagnoses.  In addition, the examiner must consider the Veteran's testimony concerning continuous symptomatology since service.  The report of examination should include a rationale for all opinions expressed.

3.  Readjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative, if any, should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  The supplemental statement of the case should include consideration of all evidence submitted since the June 2008 supplemental statements of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


